Per Curiam.

The judgment ought to have been “on hearing the proofs and allegations” of the parties. 1 Rev. Laws, 497. The judgment must, therefore, be reversed, for it was error in the justice to give judgment till he had prooí of the note.[1]
Judgment reversed;

 In a justices’ court the plaintiff must prove his case before he is entitled to judgment, even although the defendant makes no defence; nor can a plaintiff enter judgment on default of the defendant. Muscott v. Miller, 1 Code Rep. 123; Smith v. Falconer, 1 Code R. 120. Contra: see Everett v. Lish, 1 Code R. 71. As to justices’ power of entering judgment, see art. 8, tit. 4, ch. 2, part 3, Rev. Statutes; see Code 1851, § 53, [sec. 46,] p. 22; art. 8; Bromaghim v. Thorp, 15 J. R. 476; Martin v. Moss, 6 J. R. 126; Gale v. Chace, 3 J. R. 147; Hubbard v. Spencer, 15 J. R. 244.